DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are a continuation-in-part of PCT/CN2018/074590 filed 30 January 2018. Acknowledgement is made of the Applicant’s claim of foreign priority to CN201810053594.0 filed 19 January 2018. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of the Claims
Claims 1-17 are pending.
Claims 1-17 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 2014/0356433) in view of Lin et al. (Biomed Eng Appl Basis Comm, 2006(August); 18: 167-177) in view of Drugs.com (https://www.drugs.com/pro/heparin-concentrate.html; available online 16 February 2013).
The Applicant claims, in claim 1, a method of preparing a carrier structure comprising 1) preparing an aqueous solution of a negatively charged polymer (pH of 6-8) in a NaOH solution, 2) preparing an aqueous solution of sodium tripolyphosphate (pH 6-8) in a NaOH solution, 3) preparing an aqueous solution of chitosan (pH 3-5), mixing the previous three solutions, and 4) reacting the mixture for 5-60 minutes. In claim 2, the diameter of the structure is from 90-150 nm and claim 3 requires the surface potential to be 15-30 mV. Claim 4 narrows the polymer and claim 5 is directed to the composition prepared in claim 1. Claims 6-8, 10, and 13 largely mirror claims 1-5 but further include the step of preparing an aqueous solution of the active substance (pH 6-8) in NaOH that is blended in with the other solutions. Claim 9 limits the active substance and claims 11-12 define the encapsulation rate (55-75%) and overall concentration (32-38%) of the active. Claims 14-17 are a method of treating a gastrointestinal disease by applying the composition of claim 13 to a host.
Shieh teaches a pharmaceutical carrier and drug structure for the inhibition of Helicobacter pylori, a known cause of stomach and gastrointestinal disorders such as gastric ulcers [0002-0006]. Shieh teaches a method of making said drug structure comprising the steps of preparing each of chitosan, a negatively charged polymer, sodium tripolphosphate, and an active ingredient, and then mixing at 25 ºC for 15-30 
Shieh does not teach wherein the solutions of each of the agents is a NaOH solution. Shieh does not teach wherein the pH of the active ingredient solution is 6-8.
Lin is towards chitosan particles in drug release applications (pg 168, ¶1). Lin found that by preparing chitosan microspheres using a blend of Na5P3O10/NaOH they could modify the mechanical strength, morphological structures, and release behaviors by altering the salt ratios (pg 168, ¶3). When the pH was adjusted to 7, the 5P3O10/NaOH solution had a clearer skin boundary and denser core-compartment (pg 170, ¶2). Moreover, at pH 7, the microspheres had a better mechanical strength than at pH 9 and also showed good sphericity (pg 173, ¶1). At pH 7, sustained release of the active agent was observed (pg 175, ¶2).
Drugs.com teaches that heparin solution has a pH of 6.0 which can be adjusted with sodium hydroxide to range from pH 5.0-7.5 (pg 1).
It would have been prima facie obvious to prepare the drug carrier substance of Shieh following the steps provided wherein the steps comprise mixing a composition comprising polymer (100 parts), chitosan (635-5000 parts), sodium tripolyphosphate (250-2000 parts), and active ingredient (500-4000 parts) and reacting for 15-30 minutes to achieve a nanoparticle that encapsulates the active agent. Shieh teaches all the limitations of the instantly claimed method but does not teach wherein the separate components are in NaOH aqueous solution. It would have been obvious to use Na5P3O10/NaOH as the liquid formulation for sodium tripolyphosphate because this buffer system is known to provide a neutral pH of 7.0 and also provide many benefits, as described above by Lin, when forming particles of chitosan. It would have also been obvious to include the polymer, such as heparin, in sodium hydroxide to buffer to the desired neutral pH as taught by Drugs.com. Regarding the pH of the active ingredient solution, Shieh teaches a range from 4-5 but also teaches that a pH closer to neutral provides a more desirable release rate. Therefore, it would have been obvious to adjust the pH of the active to neutral which is pH 7 using NaOH, which is a known basic buffering agent. As such, claims 1-17 are rejected as obvious in view of the above prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.